Adams, J.
Mrs. Bradford’s decree for alimony was expressly charged as a lien upon the land in question, and. the whole proceedings in reference thereto seem to have been based upon the theory that her husband was the owner, equitable as well as legal. It appears to us that she must at that time have so regarded him. But it does not follow that she might not, either then or afterwards, have been mistaken in regard to her rights. If so, she might have commenced her action for title in good faith. At all events, her want of good faith is not’ made out by that clear preponderance of evidence which is necessary to justify us in holding that her action was fraudulent.
Besides, it does not appear to us that the plaintiff was. prevented by her action from redeeming, It is shown clearly *203enough perhaps, that he was prevented from effecting a particular loan. But it is not shown that he was dependent upon mating that loan. It appears from the evidence that he had nearly half enough money of his own to mate the redemption, and it is not shown that he could not have borrowed the balance upon his personal credit.
We thint that the decree of the Circuit Court must be
Affirmed.